o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date uil conex-145781-09 the honorable paul w hodes member u s house of representative sec_221 main street suite nashua nh attention ---------------- dear congressman hodes this letter responds to your inquiry dated date submitted on behalf of your constituent ----------------------- she asked about the taxability of the difficulty_of_care_payments that she receives for providing care to her adult disabled daughter in general compensation_for services is included in gross_income sec_61 of the internal_revenue_code the code in 99_tc_59 a mother received payments for the care of her adult disabled daughter through a state program to provide supportive services to disabled adults living at home although the payments were not taxable to the daughter the tax_court held that the payments were taxable to the mother as compensation_for services and that the law did not provide an exclusion for the payments certain payments to a foster care provider including any difficulty_of_care_payments are excluded from gross_income sec_131 of the code difficulty_of_care_payments are defined in part as compensation_for the additional care of a qualified_foster_individual that the state determines is necessary by reason of the individual’s physical mental or emotional handicap sec_131 applies only to payments for foster care not to the care of a child by a parent congress would need to enact legislation to exclude from gross_income payments that a parent receives for providing care to a disabled child conex-145781-09 i hope this information is helpful if you have any questions please contact ----------- ---- ---------- or me at -------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
